DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 24, 29, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Utley (US 2009/0012512) in view of Stern (US 2004/0087936).
Regarding claims 1, 24, 29 and 40-42, Utley discloses a method of treating obesity (title) which includes the steps of inserting and advancing an endoscope into the GI tract (endoscope system shown in figure 24) and selectively treating the gastric mucosa (paragraph [0163]) to cause scarring sufficient to decrease compliance thus reducing stomach capacity ([0103]). Utley discloses applying energy to tissue sufficient to treat the mucosa or submucosa without damaging tissues farther in ([0163], [0165]). Utley does not disclose inserting a barrier into the submucosa to separate the mucosa from layers deeper than the submucosa, thus reducing treatment in the deeper layers. Stern discloses a method of treating part of the GI tract and teaches that introducing a barrier into the submucosa allows a higher degree of treatment to be applied to the .

Claims 3, 18, 20, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Utley and Stern, further in view of Edwards (US 6,425,853).
 Regarding claims 3, 18, 20, 25 and 30, Utley is an RF system and so does not disclose that ablation is caused by the use of a gel or solution. Edwards discloses an ablation device (which could be used in the GI tract, col. 3 lines 46-61) and teaches that any commonly known type or combinations of types ablation modality, including RF and various chemical solutions, could be used to treat tissue (col. 6 line 59 to col. 7 line 11). This is understood to be a teaching of functional equivalence (MPEP 2144.06(II)). Therefore, before the filing date of the application, it would have been obvious to provide the method of Utley-Stern with the step of using any commonly known ablation modality, including chemicals as taught by Edwards, which would produce the predictable result of ablating tissue in a desired manner. Whatever amount is necessary for treating tissue can be considered the predetermined amount since ablating chemicals are not randomly applied. The use of ablating chemicals is understood to include at least some which are gels or solutions.

Claims 8, 19, 26, 31, 35, 38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Utley and Stern, further in view of Kuhn (US 2012/0035249).
Regarding claims 8, 19, 26, 31, 35, 38 and 43, the method of Utley-Stern does not disclose steps involving labelling hormone producing cells and an imaging tool for visualizing the region of treatment. Kuhn discloses a method of treating obesity (abstract) and teaches that labeling and imaging cells associated with producing the hormone associated with hunger (ghrelin) allows the treatment to be safer and more specific ([0046]). Therefore, before the filing date of the application, it would have been obvious to provide the method of Utley-Stern with the step of labeling and visualizing cells responsible for hunger so as to allow ablation of those cells as part of obesity treatment to be safer and more specific as taught by Kuhn.
 
Claims 9, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Utley and Stern, further in view of Starkenbaum (US 2004/0215180).
Regarding claim 9, 27 and 33, the method of Utley-Stern does not specifically disclose the step of treating a gastric fundus and gastric body. Starkenbaum discloses a method of treating obesity and teaches that various parts of the stomach can be ablated, including the fundus and body ([0013]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Utley-Stern to include the step of ablating any tissue associated with obesity, including the fundus and body of the stomach as taught by Starkenbaum, to produce the predictable result of treating a particular patient in a desired manner.

Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Utley, Stern and Edwards, further in view of Imran (US 5,324,284).
 Regarding claims 37 and 39, the method of Utley-Stern-Edwards does not disclose the step of determining the amount of chemical to cause a desired amount of cell death before using chemicals to cause cell death. However, all these methods are directed to expensive, complicated and dangerous medical procedures which involve sophisticated instrumentation operated by highly skilled individuals. Therefore it seems unlikely that an indefinite amount of toxic chemicals would be injected to produce an unknown amount of cell death. On the basis that these types of chemicals are known for use killing cells, the argument could be made that a person of ordinary skill in the art would be motivated to figure out how much of that chemical to use to produce a desired result (see e.g. MPEP 2144.05(II) regarding the optimization of conditions through routine experimentation). This argument would be supported by Applicant’s specification which states that “Any suitable solution or gel for causing cell death known to or conceivable by one of skill in the art can be used” ([0017]). That Applicant has not disclosed what these chemicals are specifically, or how a person of ordinary skill in the art would be able to correlate a dose to a degree of cell death, means that Applicant is leaning very heavily on what a person of ordinary skill in the art would know about these types of drugs to enable the claims. However, in the interest of compact prosecution, Imran discloses an ablation device which can use a large range of ablation modalities (col. 1 lines 36-52) including ablative chemicals which can be delivered in a controlled amount to cause a desired amount of ablation (col. 5 lines 36-49). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Utley-Stern-Edwards to include the step of using a controlled .

 Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the amendments have necessitated new grounds of rejection.
In the interest of compact prosecution it is noted that while Starkenbaum is no longer used as the base reference it is still relevant to the claimed invention because, even though it contemplates a deeper ablation than allowed by the claimed invention, it is not require to ablate at those depths (e.g. “According to another embodiment of the invention…” in [0042] as opposed to the embodiment in [0041]). That is, there is no teaching away from a step like that taught in Stern to provide a barrier between tissues to be ablated (e.g. a mucosa) and not ablated (e.g. muscle). 

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding another method of treating obesity that involves treating the mucosa and submucosa layers without treating muscle layers, see figures 6 and 7 and paragraph [0056] of US 2007/0260112 to Rahmani. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794